Citation Nr: 1212378	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Whether new and material evidence has been presented sufficient to reopen a claim of service connection for mechanical low back pain with scoliosis (claimed as a back injury).

3.  Whether new and material evidence has been presented sufficient to reopen a claim of service connection for a shrapnel wound to the right upper extremity with arthritis and triceps weakness.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and M.O-B., MSW, LCSW


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before an Acting Veterans Law Judge at a Board hearing via videoconference in September 2009.  A transcript is of record. Although the Acting Veterans Law Judge is no longer employed by the Board, by letter dated in January 2012, the Veteran was afforded an opportunity for a new hearing by another Veterans Law Judge. The letter advised the Veteran that he had a period of 30 days from the date of the letter to respond, and that if he did not respond it would be assumed that he did not desire another hearing. The Veteran has not responded and the Board will review the case. 

This case was previously before the Board in January 2010 and was remanded for additional development.  The RO has complied with the remand directives.  

The issues of whether new and material evidence has been submitted sufficient to reopen claims of entitlement to service connection for a back injury and a shrapnel wound to the upper right extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. The Veteran is advised that at present, those claims are not ready for appellate review as his due process rights have not been completed.  38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398 (1995)((pursuant to 38 U.S.C. § 7105, a Notice of Disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal (VA Form 1-9 Appeal) after an SOC is issued by VA)).


FINDING OF FACT

The Veteran's PTSD results in occupational and social impairment resulting in reduced reliability and productivity through such symptoms as impaired memory, irritability, disturbances of motivation and mood; and difficulty in establishing and maintaining effective social relationships, but without impaired communication, inappropriate hygiene, illogical speech, spatial disorientation, or an inability to maintain relationships.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 50 percent for PTSD with major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.13, 4.20, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2006 and January 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in December 2006 and April 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that his PTSD with major depressive disorder warrants a higher rating than the 50 percent assigned.  As the preponderance of the evidence is against a finding that the Veteran's symptoms approximate the criteria for an increased rating in accordance with the Schedule, the Veteran's claim is denied.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The Veteran's PTSD has been evaluated under the general rating formula for mental disorders. Under these criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name. Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130. The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

Under the DSM-IV, a GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. See Carpenter v. Brown, 8 Vet. App. 240 (1995).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran filed a claim of service connection for PTSD in July 2006.  The Board has construed all evidence as indicative of an indistinguishable impairment from both the Veteran's service-connected PTSD and non-service-connected depressive disorder. Mittleider v. West, 11 Vet. App. 181 (1998).

Treatment records from October 2006 show that the Veteran was diagnosed with dysthymia and assigned GAF scores of 50 and 55.  The Veteran had symptoms of depression, including isolation and withdrawal, but denied flashbacks of Vietnam, suicidal thoughts, or psychotic symptoms.

The Veteran underwent a VA examination in December 2006.  He reported flashbacks, nightmares, difficulty with interpersonal relationships, hypervigilance, and social isolation.  He also reported a physiologic response to triggering events, which includes shortness of breath, tachycardia, and sweating.  He had a sense of foreshortened future and a markedly diminished interest or participation in activities.  The Veteran had a restricted range of affect and a detachment from others.  He also had difficulty staying asleep, an exaggerated startle response, discomfort with loud noises, touches and unexpected proximity to others.  He had irritability, but with no overt angry outbursts.  

A mental status examination revealed that the Veteran was fully oriented with appropriate hygiene, appearance, and behavior.  His affect and mood with normal for underlying chronic dysphoria.  The Veteran did not have problems with impulse control or violence but was irritable with a lack of motivation and a low mood.  Communication, speech, thought processes, and concentration were normal.  The Veteran denied panic attacks, hallucinations, delusions, and obsessional rituals.   His judgment and abstractions were adequate.  With regard to his memory, the Veteran stated that he sometimes forgets the names of close relatives and has problems with retention; however the examiner found his memory to be normal.  The Veteran denied homicidal and suicidal ideations.  The examiner diagnosed PTSD, chronic severe and major depressive disorder and assigned a GAF score of 45.  

In September 2007, the Veteran stated that after the death of his wife in January 2002, he began experiencing symptoms of PTSD and depression.  Specifically, the Veteran had numerous thoughts of suicide, sleeplessness, irritability, isolation/avoidance of people, impulsive behavior, memory impairment, and an inability to focus.  

Treatment records from 2008 show diagnoses of dysthymia and GAF scores of 60 and 65.   

In an August 2009 statement from M. O-B, MSW, LCSW, Ms. O-B. noted that the December 2006 examination report fails to reflect the Veteran's history of suicidal and homicidal ideations, as well as his difficulty in establishing and maintaining relationships.   She stated that although the Veteran was not her client, she was in agreement with his current mental health providers.  She opined that his major depressive disorder was secondary to his PTSD and the Veteran experiences increased mood swings, irritability, isolation, poor concentration, sleep tremors and disruption, and weight loss.  

The Veteran and Ms. O-B. appeared at before the Board at a hearing in September 2009.  The Veteran testified that he has poor relationships with his children and a positive relationship only with his mother.  He testified that he works as a truck driver and has little interaction with others in that capacity.  The Veteran stated that he has irritability and difficulty sleeping.  The Veteran admitted to suicidal thoughts but denied intent or plans.  He also admitted to difficulty with communication, concentration, and long-term memory. 

Ms. O-B also testified at the September 2009 hearing.  She stated that the Veteran's symptoms are worse than reported in the VA examination report. She stated that it has been her observation that the Veteran has limited cognitive abilities and that he has reported sensory hallucinations.  He is socially withdrawn and has irritability and anger.  She also noted that the Veteran increased his use of alcohol.  

The Veteran underwent a VA examination in April 2010.  The Veteran reported the following symptoms: depressed mood, anhedonia, isolation, irritability, anger, tearfulness, weekly flashbacks, hypervigilance, avoidance, isolation, and guilt.  He maintains a positive relationship with his mother but at times avoids his family and  grandchildren, as interaction with children causes flashbacks to service. He stated he has a lot of acquaintances but only a few friends.  He still grieves the death of his wife in 2002.  The Veteran acknowledged that he currently has a female friend but denied a sexual relationship with her.  The Veteran enjoys hunting and gardening and used to love bowling but is limited by a back disorder.  The Veteran had no history of violence or suicide.  

A mental status examination revealed normal thought process, no visual or auditory hallucinations, although he stated that "water tastes like blood," appropriate eye contact, behavior, and cooperation.  The Veteran acknowledged suicidal thoughts but had no intent because of his relationship with his mother.  He is able to maintain minimum hygiene and perform basic activities of daily living.  The Veteran was fully oriented, denied memory loss, panic attacks, and obsessive rituals, and had normal speech with no impairment in communication.  The Veteran acknowledged daily feelings of sadness, depression, grief, and a need for isolation.  With regard to impaired impulse control, the Veteran stated that he sometimes raises his voice quickly but it has not caused inappropriate behavior or affected his employment.  The Veteran sleeps 5 to 6 hours per night with occasional waking; however, it has not affected his productivity.  

The examiner diagnosed the Veteran with PTSD and major depressive disorder, moderate, recurrent and assigned a GAF score of 55.  The examiner opined that although the Veteran experiences significant symptoms, he is able to work, socialize, and engage in hobbies.  His GAF score is reflective of his ability to cope modestly well with his PTSD.  His depression is secondary to his PTSD and is worse, due to his PTSD.  

The Board finds that at no point does the medical evidence show that the Veteran's PTSD symptoms have varied in severity so as to assign staged ratings. Fenderson, supra. Further, his symptoms do not approximate the criteria supporting a rating in excess of 50 percent for the reasons explained below. Id.; Mauerhan, supra. The criteria contemplated by the 70 percent rating contemplate symptoms including obsessional rituals, impaired impulse control, impaired speech, neglect of personal appearance or hygiene, spatial disorientation, and an inability to maintain relationships. Id.  The Veteran's symptoms primarily manifest as depression, isolation, disturbed sleep, some memory impairment, and irritability.  These symptoms are contemplated by the 50 percent rating.

There is no question that the Veteran's social and occupational functioning is impaired by PTSD. However, all of the evidence indicates that the Veteran retains the ability to work, maintain effective relationships and address his activities of daily living commensurate with a 50 percent rating. 

The evidence indicates that the Veteran maintains a positive relationship with his mother, a female friend, and has a few other close friends.  Additionally, he continues to participate in activities he enjoys.  The Veteran has also continued his employment as a truck driver and stated that his PTSD symptoms do not interfere with his occupation - albeit that he works as a truck driver with limited but nonetheless some exposure to others.  All of these factors indicate that although the Veteran has some impairment from PTSD and depressive symptoms, he is not unable to engage in social and occupational activities, and does not have an inability to establish and maintain effective relationships as contemplated in a 70 percent rating.  Equally significant is the fact that there is no evidence of homicidal thoughts, violence, hallucinations, delusions, or cognitive decline.  The record also does not show the Veteran having inadequate hygiene or neglect of personal appearance or significantly impaired speech.  

The Board has carefully considered the various references to suicidal thoughts contained in the record. First, "suicidal ideation" as listed as a criterion in the Schedule which supports a 70 percent rating is not a dispositive factor, or automatic trigger, as to the assignment of the rating. Instead, it is considered with all evidence as to its severity, frequency and most critically on the effect on occupational and social impairment. Mauerhan, supra. 

Here, it does not create a deficiency or deficiencies in "most areas" supportive of a 70 percent rating. The transcript of the September 2009 hearing, as well as all of the other evidence of record, indicates that although the Veteran has fleeting thoughts of suicide, he nonetheless retains an ability to work, socialize, recreate, and care for himself. 

Moreover, although the Veteran stated that he has had suicidal thoughts, he admitted to having no intent or plan. The Veteran also does not experience homicidal ideations, obsessional rituals, or panic attacks.  Finally, although the Veteran stated at the December 2006 VA examination that he sometimes forgets the names of close relatives, the examiner found that he has a normal memory and the Veteran denied memory loss at the April 2010 VA examination.  The Veteran's GAF scores have ranged from 45 to 65 for moderate to serious symptoms.  

The Board has considered entitlement to a staged rating based on the variances in the Veteran's symptomatology.  However, as stated above, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas and a 100 percent rating is warranted when there is a total occupational and social impairment due to symptoms.  The entirety of the Veteran's symptoms did not manifest as occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

Accordingly, a rating in excess of 50 percent for PTSD is denied.

Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  The Veteran's PTSD symptoms are contemplated by the rating criteria.  Although the Veteran has contended that he is entitled to an increased rating, the medical evidence does not support his claim.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluation for his PTSD is inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra.


ORDER

Entitlement to an increased rating in excess of 50 percent for PTSD is denied.


REMAND

In a July 2010 rating decision, the RO denied the Veteran's petition to reopen claims of service connection for a back injury and a shrapnel wound to the upper right extremity.  The Veteran received notice of this action later in July 2010.  A timely Notice of Disagreement was received on behalf of the Veteran by VA in August 2010. No Statement of the Case has been promulgated on the issue. 
      
The Court has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand. See Manlicon v. West, 12 Vet. App. 238   (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410   (1995). 

Accordingly, the appeal must be REMANDED to the RO for the following action: 

The RO must issue a Statement of the Case and notification of the Veteran's appellate rights on the issues of whether new and material evidence has been submitted sufficient to reopen claims of service connection for a low back disorder and a shrapnel wound to the upper right extremity. 38 C.F.R. § 19.26 (2011). If the Veteran perfects the appeal as to this issue, the RO should undertake all appropriate action. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.
      
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112. 


____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


